Opinion filed June 10, 2021




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-21-00020-CV
                                  __________

    IN THE INTEREST OF T.M., M.M., AND N.M., CHILDREN


                      On Appeal from the 35th District Court
                              Brown County, Texas
                       Trial Court Cause No. CV 18-12-534


                      MEMORANDUM OPINION
      After the trial court terminated the parental rights of the mother and the father
of the children, each parent filed a notice of appeal. The father has now filed in this
court a motion to withdraw his appeal. In the motion, the father states that he no
longer desires to pursue this appeal. We construe this motion as a request to dismiss
the father’s appeal. See TEX. R. APP. P. 42.1(a)(1).
      The father’s motion to dismiss is granted, and the appeal is dismissed as to the
father only; the appeal remains active with respect to the mother.


June 10, 2021                                          PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.